DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a compound in which RN is CH2 in the reply filed on 16 December 2020 is acknowledged.  Due to no prior art against the elected species a search has been conducted against the compounds of claims 1 and 34.  
Information Disclosure Statement
The information disclosure statement filed 25 January 2019 is acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 27, 29, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detection or treatment of prostate cancer, breast cancer, or non-small cell lung cancer, does not reasonably provide enablement for the detection or the treatment of the scope of cancer recited.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method detecting or treating cancer with a 2-((1-amino-3,6,9,12,15-pentaoxaoctadecan-18-yl)amino)-4-(3,6,6-trimethyl-4-oxo-4,5,6,7-tetrahydro-1H-indazol-1-yl)benzamide compound substituted by a substituted benzyl or benzoyl moiety. Thus, the claims taken together with the specification imply a 2-((1-amino-3,6,9,12,15-pentaoxaoctadecan-18-yl)amino)-4-(3,6,6-trimethyl-4-oxo-4,5,6,7-tetrahydro-1H-indazol-1-yl)benzamide compound substituted by a substituted benzyl or benzoyl moiety can be used in the detection or treatment of cancer.
The state of the prior art and (4) the predictability or unpredictability of the art:
TREPEL (Nature Reviews: Cancer, 2010, 10, 537-549) describes the following ideas:  Hsp90 is linked to prostate cancer (page 541, column 2, paragraph 4 to page 542, column 1, paragraph 2); breast cancer (table 1, page 543); and non-small cell lung cancer (page 544, column 2, paragraphs 3-4); and more research is needed to understand the therapeutic roles of Hsp90 (page 546, column 2, paragraph 1-3).  	
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treatment of a cancer, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how Hsp90 functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for detection or treatment of prostate cancer, breast cancer, and non-small cell lung cancer.  
The specification does not provide guidance for the detection or the treatment of the scope of cancer recited.
The quantity of experimentation necessary:
H-indazol-1-yl)benzamide compound substituted by a substituted benzyl or benzoyl moiety can be used in the detection or treatment of cancer and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the signal detected that is related to the presence or absence of a cancer.   The specification (paragraph [0077]; examples 25-29, pages 60-66) discusses the detection of Hsp90 and the internalization of eHsp90 respectively.  This limitation is not recited in the claims though.  Additionally, how is the signal being measured?  The claims give no guidance to the method of detecting the signal.
Conclusion
Claims 1-5, 10, 11, 15-17, 22, and 32-36 are allowed.  Claims 23, 27, 29, and 30 are not presently allowable.
The following is a statement of reasons for the indication of allowable subject matter:  BARROTT (Chemistry and Biology, 2013, 20, 1187-1197, cited in IDS) describes compound HS-27 (page 1189).  Compound HS-27 does not anticipate nor render obvious a compound of the instant application due to at least two differences: the presence of a urea group instead of N(RN)-(methylene/carbonyl)-phenyl group; and presence of spirolactone ring instead of spirolactam ring.

    PNG
    media_image1.png
    100
    343
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699